Citation Nr: 1403940	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  13-26 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for left ear hearing loss has been received.

2.  Whether new and material evidence to reopen a claim for service connection for posttraumatic stress disorder (PTSD) has been received..

3.  Entitlement to service connection for left ear hearing loss, to include as secondary to the Veteran's service-connected right ear hearing loss.

4.  Entitlement to service connection for PTSD.

5.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include anxiety disorder, not otherwise specified (NOS), and dysomnia, NOS.




REPRESENTATION

Veteran represented by:	David L. Huffman, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1970, including in the Republic of Vietnam. 

The Veteran's claims for service connection for left ear hearing loss and PTSD were previously denied by the RO in a March 2000 rating decision.  Although notified of the denial, the Veteran did not appeal the denial..

This appeal to the Board of Veterans' Appeals (Board) arose from September and October 2010 rating decisions, in which the RO denied service connection for PTSD and left ear hearing loss, respectively.  The Veteran filed a Notice of Disagreement (NOD) to these rating decisions in January 2011.  Two separate statements of the case (SOCs), one for PTSD and the other for left ear hearing loss, were issued in July 2013.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board) for both issues in September 2013. 

In the July 2013 SOCs, the RO addressed the claims for service connection for left ear hearing loss and PTSD on the merits.  However, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claims for service connection for left ear hearing loss and PTSD has been received-and in view of the Board's favorable decision on the requests to reopen-the Board has characterized the portion of the appeal involving PTSD and left ear hearing loss as encompassing  the first four matters set forth on the title page. 

As regards characterization of the reopened claims, based on the record and what the RO has actually adjudicated, the Board has expanded the reopened claim pertaining left ear hearing loss to include secondary service connection.  See, e.g.,  
Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000).  Likewise, although the RO initially only addressed the matter of service connection for PTSD, given the various psychiatric diagnoses of record, the Board recharacterized this portion of the remaining appeal has encompassing the fifth and sixth matters on the title page.    See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). 

As the Board is remanding these reopened claims for further action, to include initial RO adjudication of the expanded and bifurcated claims, in the first instance, the Veteran is not prejudiced by the Board's actions in this respect.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

In April 2012, the Veteran testified during an RO hearing before a Decision Review Officer.  The transcript of this hearing is associated with the record.  

The Board notes that prior to October 2013, the Veteran was represented by attorney Jan Dils.  However, in a letter dated April 2013, attorney Dils withdrew representation of the Veteran.  Consequently, the Veteran submitted a new Appointment of Individual as Claimant's Representative Form (VA Form 21-22a) in October 2013, appointing attorney David L. Huffman as his new representative.  As such, the title page reflects this change in Veteran's representation.      

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  A review of the documents in such file reveals no additional pertinent information with regard to the issues on appeal.

The Board's decision reopening the claims for service connection for left ear hearing loss and for PTSD is set forth below.  The remaining claims on appeal are addressed in the remand following the order; these matters are being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required.


 FINDINGS OF FACT

1. All notification and development action needed to fairly adjudicate each claim on appeal has been accomplished.

2. In a March 2000 rating decision, the RO denied the Veteran's claims for service connection for left ear hearing loss and for PTSD; although notified of the denial in April 2000, the Veteran did not initiate an appeal with respect to either claim..

3. Additional evidence associated with the claims file since the March 2000 rating decision is not cumulative and redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claims for service connection for left ear hearing loss and for PTSD, and raises a reasonable possibility of substantiating the claims.

CONCLUSIONS OF LAW

1.  The March 2000 rating decision in which the RO denied service connection for left ear hearing loss and PTSD is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2. As pertinent evidence received since the RO's March 2000 denial is new and material, the criteria for reopening the claims for service connection for left ear hearing loss and for PTSD are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Given the favorable disposition of the requests to reopen, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

II. Analysis

The Veteran's original claims for service connection for left ear hearing loss and PTSD were denied in a March 2000 rating decision.  The evidence then of record primarily consisted of the Veteran's service treatment records; an April letter The basis for the denial of the service connection claim for left ear hearing loss was that there was no record of hearing loss in this ear.  With regard to the PTSD claim, the basis of the denial was that there was no record of PTSD.  

Although the Veteran was notified of the denial in an April 2000 letter, he did not initiate an appeal.  No additional evidence was received within one-year following notification of the denial, and no additional service records were received at any point, warranting readjudication of the claims.  See 38 C.F.R. § 3.156(b), (c).  As such, the RO's March 2000 decision as to each claim is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In April 2010, the Veteran filed another claim for service connection for left ear hearing loss and PTSD.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial of the claims is the RO's March 2000 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

With regard to the issue of the left ear hearing loss, pertinent evidence added to the claims file since March 2000 includes an August 2010, an October 2010, and a July 2012 VA audio examination.  These VA examinations show that the Veteran had bilateral hearing loss and tinnitus.  The Board finds that this evidence is "new" because it was not before agency decision makers at the time of the March 2000 final denial of the claim for service connection for left ear hearing loss, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" because it now shows a diagnosis of hearing loss in the left ear, which is one of the requirements to establish service connection.  As the record previously included no evidence of left ear hearing loss, the current existence of left ear hearing loss raises a reasonable possibility of substantiating the Veteran's claim.  

With regard to the PTSD claim , pertinent evidence added to the claims file since March 2000 includes the report of a private mental examination dated September 2011, which diagnosed the Veteran with burned out PTSD on Axis I.  Furthermore, in June 2010, the Veteran submitted a statement of a stressful event he experienced while he was in the Republic of Vietnam.  The Board again finds this evidence to be "new" because it was not before the agency decision makers at the time of the March 2000 rating decision.  The statement is also "material" because it establishes a diagnosis of PTSD, and the existence of a stressor, which are two elements required to establish service connection for PTSD.  
 
Furthermore, although not definitive, the additional evidence, when considered in light of the evidence of other pertinent evidence and legal authority, raises a reasonable possibility of substantiating each claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010).



Accordingly, under these circumstances, the Board concludes that the criteria for reopening the claims for service connection for left ear hearing loss and for PTSD are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claims for service connection for left ear hearing loss and for PTSD have been received, to this limited extent, the appeal is granted.


REMAND

The Board's review of the claims file reveals that further RO action on the reopened claims, along with the remaining claims on appeal, is warranted.

As regards the Veteran's left ear hearing loss, as noted the claim has been expanded to include the theory of secondary service connection.  However, the Veteran has not been provided notice of what is need to support such a claim under 38 C.F.R. § 3.310 and Allen v. Brown, 7 Vet. App. 439 (1995).  Therefore, on remand,  the RO should afford the Veteran appropriate notice in connection with this claim.  

The Board also finds  that a remand is necessary because the October 2010 and July 2012 VA audiology  examinations are inadequate.  This is so because neither examiner addressed the question of whether the left ear hearing loss was aggravated by the right ear hearing loss.  Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Because the October 2010 and July 2012 examinations are inadequate, an addendum opinion, based on full review of the record and supported by stated rationale, is needed to fairly resolve the Veteran's claim for left ear hearing loss.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

With regard to the Veteran's PTSD claim, in the report of the July 2012 VA PTSD examination, it was noted that the Veteran's stressor was related to his fear of hostile military or terrorist activity.  The Board notes that the VA regulations pertaining to these types of claims were amended.  Specifically, effective July 13, 2010, VA amended the regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  The Veteran has not been notified of these amendments.  Therefore, on remand, the RO should afford the Veteran with complete VCAA notice pertinent to this claim, to include the amendments to 38 C.F.R. § 3.304(f).  

Further, with regard to the matter of service connection for an acquired psychiatric disorder other than PTSD, to include anxiety disorder, NOS, and dysomnia, NOS, the Board notes that a September 2010 VA examination diagnosed the Veteran with anxiety disorder, NOS.  Moreover, a July 2012 VA examination diagnosed the Veteran with dysomnia, NOS.  However, none of the examinations provided an opinion as to medical relationship, if any whether any such diagnosis is related to Veteran's service.  Moreover, none of the examiners reviewed the Veteran's private mental health examination results, which reflect a diagnosis of "burned out PTSD".  Thus, the Board finds that further examination of the Veteran to obtain necessary medical opinion, based on full consideration of record and supported by clearly-stated rationale, is needed to resolve this claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, supra. 

Accordingly, the RO should arrange for the Veteran to undergo a VA mental disorders examination, by a psychologist or psychiatrist, at a VA medical facility.  The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent medical facility. 

Prior to arranging for the Veteran to undergo an examination, to ensure that all due process requirements are met, and that the record is complete, the RO should obtain the Veteran's social security records from the Social Security Administration (SSA).  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  During a September 2011 private mental health examination, the examiner noted that the Veteran's "current income is from Social Security and VA benefits."  Moreover, in the July 2012 VA PTSD examination, the examiner noted that the Veteran was on social security.  However, the SSA records have not been associated with the claims file.  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2013); see also Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  Therefore, the Veteran's complete SSA records must be obtained..  

The RO should give the Veteran another opportunity to provide information and/or evidence pertinent to the claims remaining on appeal.  In addition to providing the notice referenced above, the RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).   

The actions identified herein are consistent with the duties to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED for the following actions:

1. Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regard to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

All attempts to obtain these records should be documented in the claims file.  If the search for these records is negative, that should be documented in the claims file, and the Veteran must be informed of this in writing in accordance with 38 C.F.R. § 3.159(e).

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record. 

The letter should include an explanation as to what information or evidence is needed to substantiate a secondary service connection claim.

In the letter, also explain what is needed to substantiate the claim for service connection for PTSD, to include under the revised version of 38 C.F.R. § 3.304 (f).

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.


4.  After all records and/or responses received from each contacted entity have been associated with the claims file, forward the entire claims file, to include a complete copy of this REMAND, to the VA audiologist who provided the July 2012 audiology examination for an addendum opinion.

With respect to the Veteran's left ear hearing loss, the physician should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e.,  a 50 percent or greater probability) that the Veteran's left ear hearing loss was caused or is aggravated (i.e., permanently worsened beyond natural progression) by his service-connected right ear hearing loss.

In rendering each requested opinion, the examiner should consider and discuss all relevant evidence and all lay assertions.

If the VA audiologist who provided the July 2012 opinion is no longer employed by VA or is otherwise unavailable, or another examination of the Veteran is deemed warranted, that fact should be documented in the claims file and appropriate further action should be taken.

If further examination is deemed warranted,  arrange for the Veteran to undergo another VA examination, by an appropriate physician, at a VA medical facility, to obtain an opinion responsive to the questions noted above.  The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.

The examiner should set forth all examination findings and testing results findings (if any), along with the complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  Also arrange for the Veteran to undergo VA mental disorders examination, by a psychiatrist or psychologist.  The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions. All appropriate tests and studies, to include psychological testing, if warranted, should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all current psychiatric disability(ies).  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service.

Should the examiner find that the criteria for a diagnosis of PTSD are not met, the reasons for such a finding should be discussed and reconciled with the diagnosis of burned out PTSD by a private doctor in September 2011.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

6.  To help avoid a future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include further medical opinion, if appropriate), adjudicate the matters on appeal in light of all pertinent evidence (to include all that added to the record since the last adjudication) and legal authority.

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


